Upon consideration of the petition filed by Respondent-Mother on the 8th of April 2019 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"The petition for discretionary review prior to a determination of the North Carolina Court of Appeals is Allowed by order of the Court in conference, this the 1st of May 2019.
By further order of the Court in conference, this matter is now consolidated with Supreme Court File Number 65A19, In re: A.R.A., P.Z.A, Z.K.A, and all further filings shall be made in Supreme Court File Number 65A19."